Citation Nr: 1119003	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to in-service radiation exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2009, the Board remanded the claim to afford the Veteran a personal hearing.  In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, which he was diagnosed with in September 2003.  His primary assertion is that it is related to radiation exposure during service.  Initially he reported that he was exposed to ionizing radiation during service; however, at the October 2010 Board hearing, he testified that he was exposed to microwave radiation during service every day for 570 days.  

In support of his claim, the record contains a June 2006 letter from a VA physician.  According to such letter, the physician stated that during the course of the Veteran's military service in Nurnberg, Germany, he was exposed to ionizing radiation.  The physician further indicated that "[i]t is well known that exposure to radiation can cause various malignancies.  It is certainly logical to conclude that his Prostate Cancer could have been the result of this.  He is currently continuing hormonal treatment consisting of implants and he is constantly in pain.  He is extremely fatigued and he keeps getting hot flashes.  Our urologist follows him on a regular basis.  In conclusion, it is my considered opinion is that it is more likely than not that his Prostate Cancer is the result of his exposure to radiation while on active duty."  

In March 2007, the RO requested from the National Personnel Records Center (NPRC) any information confirming the Veteran's exposure to radiation during service.  In April 2008, the NPRC responded by indicating that after an extensive and thorough search of records, it was unable to locate the requested records.  On the basis of the request, it concluded that the records either do not exist or the records are not located at NPRC. 

The record also contains a December 2007 letter from T.J.M., D.O., F.A.C.S., F.A.C.O.S., a private urologist.  According to such letter, Dr. T.J. M. indicated that the Veteran has been under his care for evaluation and treatment for a history of prostate cancer, in pertinent part.  The physician further noted that during the course of the Veteran's military service in Nurnberg, Germany, he was exposed to ionizing radiation and subsequently developed adenocarcinoma of the prostate.  Dr. T.J.M. further stated that "[a]t this point, he desires to be considered for Disability associated with his exposure of ionizing radiation and subsequent development of prostate cancer." 

Further, according to a letter received in July 2008, Dr. C.R.B., a private family practice physician, opined that he is in agreement with the Veteran's urologist that his exposure to ionized radiation in the military service caused his prostate cancer.  

Alternatively, the Veteran asserts that his prostate cancer is related to treatment for testicle pain during service.  His service records show treatment in April and May 1971 for varicocele.  

In light of the current diagnosis of prostate cancer, or residuals thereof, the in-service treatment for varicocele and the etiology opinions pertinent to reported radiation exposure provided by the three physicians, the Board finds that a VA examination is necessary to determine the nature, extent, onset, and etiology of the Veteran's prostate cancer.  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In addition, the Board finds that, on remand, the RO must determine whether the Veteran was exposed to ionizing radiation, and if so, conduct all appropriate development pursuant to the provisions of 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify the nature and circumstances of his reported in-service exposure to radiation.

2.  Then, if appropriate, develop the Veteran's claim for service connection for prostate cancer pursuant to the provisions of 38 C.F.R. § 3.311.  This must include determining whether there exists a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).

3.  After obtaining and associating any outstanding, pertinent medical evidence, to specifically include records of the Veteran's treatment at the Grand Rapids, Michigan, VA Medical Center, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his prostate cancer.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner should opine as to whether it is at least as likely as not that the Veteran's prostate cancer is related to or had its onset in service or within the first post-service year.  This must address his report of in-service radiation exposure.  In doing so, the examiner must specifically acknowledge and reconcile the etiology opinions provided in 2006, 2007, and 2008, as well as April and May 1971 treatment for varicocele.  The examiner should also discuss the lay evidence regarding the continuity of symptomatology since service, to include the Veteran's in-service complaints of testicular pain.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

4.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Thereafter, return the case to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

